DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 4, 10-12, 15-16, 22-25, 27-32 are pending wherein claims 1, 12, and 15 are in independent form. 
3.	Claims 1, 10, 15 have been amended.
4.	Claims 2-3, 5-9, 13-14, 17-21, 26 have been cancelled. Claims 29-32 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
	Claim 1, line 13 recites “sending, by the first communication” which should be corrected as “sending, by the first communication node”.
	 Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 4, 10-11, 15-16, 22, 24-25, 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
		Claim 1 recites that a second communication node allocates resources to a first communication node according to a sidelink BSR received from the first communication node (“reporting, by the first communication node, a Sidelink Buffer Status Report (BSR) to a second communication node to cause the second communication node to allocate resources on a plurality of frequency points for the first communication node according to the Sidelink BSR”). Claim further recites that the sidelink BSR includes at least one of: “a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes”. The phrase “at least one of” indicates that the sidelink BSR must have a minimum of one of the three elements (one of a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes). Therefore, under broadest reasonable interpretation (BRI), the sidelink BSR can include only the destination index and by including only the destination index, the sidelink BSR meets the condition defined by the phrase “at least one of”. Specification discloses that the second communication node (base station) allocates resources based on buffer sizes included in the sidelink BSR (US PG-PUB 20200288344, Par 0089-0090, Par 0093, Par 0098-0099, Par 0102-0103, Par 0108-0109). Therefore, the second communication node (base station) requires buffer sizes in the sidelink BSR to allocate resources. Under BRI, the sidelink BSR can include only a destination index (“at least one of: a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes) and the specification does not disclose to allocate resources based on only the destination index included in a sidelink BSR. Similarly, under BRI, the sidelink BSR can include only a logical channel group identifier or a logical channel identifier (“at least one of: a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes) and the specification does not disclose to allocate resources based on only the logical channel group identifier or logical channel identifier included in a sidelink BSR. As the specification does not disclose to allocate resources without including buffer sizes in a sidelink BSR, the claim fails to comply with the written description requirement.
		Claims 4, 10-11, 22, 25, 29-31 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 15 recites limitation similar to claim 1 above and thereby, sidelink BSR received by the second communication node may not include the buffer sizes (“the Sidelink BSR comprises at least one of: one or more logical channels in a logical channel group, a destination index corresponding to an anchor frequency point to be used; a logical channel group identifier or a logical channel identifier; or buffer sizes of a plurality of logical channels corresponding to an anchor frequency point”). As discussed above with respect to claim 1 (As the specification does not disclose to allocate resources without including buffer sizes in a sidelink BSR), claim 15 fails to comply with the written description requirement.
		Claims 16, 24, 28, 32 depend upon claim 15 and thereby, are rejected for the reasons discussed above with respect to claim 15.






9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 4, 10-11, 15-16, 22, 24-25, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites that a second communication node allocates resources to a first communication node according to a sidelink BSR received from the first communication node (“reporting, by the first communication node, a Sidelink Buffer Status Report (BSR) to a second communication node to cause the second communication node to allocate resources on a plurality of frequency points for the first communication node according to the Sidelink BSR”). Claim further recites that the sidelink BSR includes at least one of: “a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes”. The phrase “at least one of” indicates that the sidelink BSR must have a minimum of one of the three elements (one of a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes). Therefore, under broadest reasonable interpretation (BRI), the sidelink BSR can include only the destination index and by including only the destination index, the sidelink BSR meets the condition defined by the phrase “at least one of”. Specification discloses that the second communication node (base station) allocates resources based on buffer sizes included in the sidelink BSR (US PG-PUB 20200288344, Par 0089-0090, Par 0093, Par 0098-0099, Par 0102-0103, Par 0108-0109). Therefore, the second communication node (base station) requires buffer sizes in the sidelink BSR to allocate resources. Under BRI, the sidelink BSR can include only a destination index (“at least one of: a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes) and it is not clear how can the second communication node allocate resources without knowing the buffer sizes (sidelink BSR including only destination index). Similarly, under BRI, the sidelink BSR can include only a logical channel group identifier or a logical channel identifier (“at least one of: a destination index corresponding to the anchor frequency point; a logical channel group identifier or a logical channel identifier; or the buffer sizes) and it is not clear how can the second communication node allocate resources without knowing the buffer sizes (sidelink BSR including only a logical channel group identifier or a logical channel identifier).
		Claims 4, 10-11, 22, 25, 29-31 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 15 recites limitation similar to claim 1 above and thereby, sidelink BSR received by the second communication node may not include the buffer sizes (“the Sidelink BSR comprises at least one of: one or more logical channels in a logical channel group, a destination index corresponding to an anchor frequency point to be used; a logical channel group identifier or a logical channel identifier; or buffer sizes of a plurality of logical channels corresponding to an anchor frequency point”). As discussed above with respect to claim 1 (sidelink BSR not including buffer sizes), it is not clear how can the second communication node allocate resources without knowing the buffer sizes.
		Claims 16, 24, 28, 32 depend upon claim 15 and thereby, are rejected for the reasons discussed above with respect to claim 15.
		Claim 1 further recites to send before reporting the sidelink BSR at least one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication. Claim 1 also recites to send a sidelinkUEInformation including only destination identifier before sending the sidelink BSR. Therefore, before sending the sidelink BSR, the first communication node sends one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication and a sidelinkUEInformation including only destination identifier. Claim does not recite that the one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication is included in the sidelinkUEInformation. According to claim limitation, before sending the sidelink BSR, there are two communication events such that in one event, the first communication node sends one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication and in another event, the first communication node sends only the destination identifier in the sidelinkUEInformation. Therefore, the destination identifier is sent twice before sending the sidelink BSR. However, the specification discloses to send only sidelinkUEInformation before sending the sidelink BSR (only one communication event before sending sidelink BSR) and the sidelinkUEInformation includes the destination identifier, available frequency point information, data split indication (US PG-PUB 20200288344, Fig. 7-8). As the claim does not specifically define that the one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication is included in the sidelinkUEInformation, it is not clear whether the one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication is sent with the sidelinkUEInformation or sent separate from the sidelinkUEInformation. If it (one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication) is sent separate from the sidelinkUEInformation, it will raise written description issue under 35 U.S.C. 112(a) because the specification does not disclose to send any other information/message by the first communication node except the sidelinkUEInformation before sending the sidelink BSR. If it (one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication) is sent with the sidelinkUEInformation, claim needs to clearly define that the one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication is included in the sidelinkUEInformation. 
		Claim 1 further recites, “executing, by the second communication node, at least one of: acquiring the destination identifier according to the destination index in the BSR, and acquiring available frequency point information corresponding to the destination identifier; determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information; and in a case of determining to use the frequency point in the available frequency point information, determining, by the second communication node, a frequency point of resources to be allocated, allocating the resources to the frequency point of the resources to be allocated”. It is not clear from which functions the second communication node is executing at least one function. Is the second communication node executing at least one function from the functions of (i) acquiring the destination identifier according to the destination index in the BSR or (ii) acquiring available frequency point information corresponding to the destination identifier? Is the second communication node executing at least one function from the functions of (i) acquiring the destination identifier according to the destination index in the BSR and acquiring available frequency point information corresponding to the destination identifier; (ii) determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information; and (iii) in a case of determining to use the frequency point in the available frequency point information, determining, by the second communication node, a frequency point of resources to be allocated, allocating the resources to the frequency point of the resources to be allocated?
		Does this limitation (“determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information”) include within the boundary/options defined by the “at least one of” condition (“executing, by the second communication node, at least one of”)? If this limitation (“determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information”) is not included within the functions defined by the “at least one of” condition (“executing, by the second communication node, at least one of”), the second communication node must have to receive data split indication information to execute this function (“determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information”) and the following function (“in a case of determining to use the frequency point in the available frequency point information, determining, by the second communication node, a frequency point of resources to be allocated, allocating the resources to the frequency point of the resources to be allocated”). However, claim recites that the second communication node receives at least one of (i) a destination identifier; available frequency point information or (ii) the destination identifier; data split indication. Under BRI, the second communication node can receive only (i) a destination identifier; available frequency point information (at least one of (i) a destination identifier; available frequency point information or the second communication node can not perform the functions (i) “determining, by the second communication node, whether to use a frequency point in the available frequency point information according to the data split indication information” and (ii) “in a case of determining to use the frequency point in the available frequency point information, determining, by the second communication node, a frequency point of resources to be allocated, allocating the resources to the frequency point of the resources to be allocated” because the second communication node did not receive the data split indication information to perform those functions.
		Claim 15 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1 above.

Examiner’s comment
	It has been discussed above that the claim amendments are not clear and therefore, examiner can not determine how to apply the teachings of the prior art to make an art rejection. Due to the claim clarity issues, examiner can not perform a proper search to confirm/determine the allowability of the claims. 




Allowable Subject Matter
	Claims 12, 23, 27 are allowed.

Relevant Prior Art
		Lee et al (US 20170118671 A1) discloses to configure ProSe Per-Packet Priority (PPPP) for different logical channels and send a buffer status report (BSR) for sidelink data based on the priority (Fig. 14-16).















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473